Citation Nr: 0001797	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-15 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $8,293.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1949 to January 
1953.  In May 1996, the Newark, New Jersey, Regional Office 
proposed to adjust the veteran's Department of Veterans 
Affairs (VA) improved pension benefits retroactively from 
February 1993 due to his receipt of $10,405.00 in gambling 
and lottery winnings.  In August 1996, the Newark, New 
Jersey, Regional Office effectuated the proposed action.  In 
August 1996, the veteran was informed in writing of an 
overpayment of VA improved pension benefits in the amount of 
$8,293.00 and his appellate rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Newark, New Jersey, Regional Office's Committee on Waivers 
and Compromises which denied the veteran's request for a 
waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $8,293.00.  In July 1997, the 
veteran informed the VA that he had moved to Florida and 
requested that his claims file be transferred to the St. 
Petersburg, Florida, Regional Office (RO).  In February 1998, 
the veteran was afforded a hearing before a VA hearing 
officer and a Member of the RO's Committee on Waivers and 
Compromises (Committee).  In August 1998, the Committee 
concluded that there was bad faith on the veteran's part in 
the creation of the overpayment of VA improved pension 
benefits in the amount of $8,293.00 and confirmed the prior 
denial of a waiver of recovery of the overpayment.  The 
veteran is represented in this appeal by The American Legion.  


REMAND

At the February 1998 hearing on appeal, the accredited 
representative advanced that the $10,405.00 which 
precipitated the alleged overpayment of VA improved pension 
benefits consisted of the receipts of the veteran's horse 
racing enterprise rather than personal gambling winnings.  
The accredited representative stated that the veteran had 
Internal Revenue Service (IRS) forms which established that 
the 

veteran's horse racing venture yielded no income to him.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should submit copies of 
the IRS forms identified at the February 
1998 hearing on appeal and all other 
relevant documentation which addresses 
the nature of the $10,405.00 
characterized by the VA as the veteran's 
1993 personal gambling and lottery 
winnings.  

2.  Upon receipt of any and all such 
records, the Committee should review the 
veteran's claim.  If the Committee's 
decision remains adverse to the veteran 
in any manner, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with an 
appropriate period of time within which 
to respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 

REMAND is to allow for additional development of the record.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


